UNITED STATES DlSTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Joshua Samuel, )
Plaintiff, §
v. § Civil Action No. l7-l962 (UNA)
U.S. Parole Commission e! al., §
Defendants. §
MEMORANDUM OPINION

 

This matter is before the court on its initial review of plaintiffspro Se complaint and
application for leave to proceed informa pauperis The application will be granted and the
complaint will be dismissed pursuant to 28 U.S.C. § lQlS(e)(Z)(B)(ii) (requiring dismissal ofa
case upon a determination that the complaint fails to state a claim upon which relief can be
granted).

Plaintiff is a resident of Baltimore, Maryland. He purports to sue the United States
Parole Commission (“Commission”), the Bureau of Prisons (“BOP”), and Sergeant Julian
l\/litchell, see Compl. Caption, under Bl`vens v. Six Unknown Named Agems ofFea’. Bureau Of
Narcr)rics, 403 U.S. 388, 392 (1971). Plaintiff alleges that his constitutional rights were violated
when the Commission revoked his supervised release before resolution of the predicate criminal
charges. which allegedly were dismissed nine months after the revocation decision See Compl.
at 2-3. Plaintiff seeks $l million in compensatory and punitive damages [d. at 3.

ln Bivens, the Supreme Court created an implied cause of action for damages against
federal officials or employees who subject individuals to certain constitutional violations See

Ziglar v. Abbasz', 137 S. Cl. 1843, 1854-60 (ZOl 7) (discussing “the reach and the limits” of

Bz`vens). A Bivens claim is against the individual wrongdoer. As a result, “a plaintiff must plead
that each Government-official defendant, through the official’s own individual actions, has
violated the Constitution."’ Ashcroji v. [qbal, 556 U.S. 662, 676 (2009).

Although the complaint’s caption lists Mitchell as a defendant, the body ofthe complaint
contains no allegations about Mitchell. As a result, no claim has been stated against the only
permissible Bz`vens defendant lt is established that the United States, its agencies, and its
employees sued in their official capacity may be sued only upon consent, which must be clear
and unequivocal United States v. Milchell, 445 U.S. 535, 538 (1980) (citation omitted); see
Lane v. Pena, 518 U.S. 187, 192 (1996) (the United States may be sued only upon consent
“unequivocally expressed in statutory text[.]”). Congress has not waived the United States’
immunity from suit for constitutional torts. FD[C v. Meyer, 510 U.S. 471, 477-78 (1994).
Therefore, Bivens is simply inapplicable to the Commission and BOP. For the foregoing

reasons, this case will be dismissedl

£C/Z, £7